NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0795n.06
                          Filed: September 20, 2005

                                            No. 04-4159

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JACOB WINKELMAN, a minor, by and                  )
through his parents and legal guardians,          )
JEFF and SANDEE WINKELMAN,                        )
                                                  )
       Plaintiffs-Appellants,                     )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
v.                                                )    NORTHERN DISTRICT OF OHIO
                                                  )
PARMA CITY SCHOOL DISTRICT,                       )
                                                  )
       Defendant-Appellee.




       Before: SILER and SUTTON, Circuit Judges; SHARP, District Judge.*


       PER CURIAM. Jeff and Sandee Winkelman brought this action under the Individuals with

Disabilities Education Act (IDEA), see 20 U.S.C. § 1400 et seq., seeking an appropriate educational

placement for their son, Jacob. Unable to obtain relief in the district court, they filed this appeal.


       Before reaching the merits of the appeal, we face a threshold question about the authority

of the Winkelmans to appear pro se in asserting Jacob’s rights under the IDEA. Our recent decision

in Cavanaugh v. Cardinal Local School District, 409 F.3d 753 (6th Cir. 2005), provides a

dispositive answer to this question and (for now) to this appeal. According to Cavanaugh, “the


       *
        The Honorable Allen Sharp, United States District Judge for the Northern District of
Indiana, sitting by designation.
No. 04-4159
Winkelman, et al. v. Parma City School District

IDEA does not grant parents the right to represent their child in federal court.” Id. at 756. In

reaching this conclusion, we reasoned that the IDEA “‘expressly provided that parents were entitled

to represent their child in administrative proceedings’” but did not “‘carve out an exception to permit

parents to represent their child in federal proceedings,’” an omission that prompted the inference

“‘that Congress only intended to let parents represent their children in administrative proceedings.’”

Id. (quoting Collinsgru v. Palmyra Bd. of Educ., 161 F.3d 225, 232 (3d Cir. 1998)); see also id.

(“[T]he language of the IDEA evidences a congressional intent to prohibit non-lawyer parents from

representing their minor children in suits brought under its provisions.”). At the same time, we also

concluded that parents cannot pursue their own substantive IDEA claim pro se, because the IDEA

does not grant parents a substantive right to have their child receive a free appropriate public

education. See id. at 757 (“[T]he text of the IDEA does not support the proposition that its guarantee

of a [free appropriate public education] is a right that [a child] shares jointly with his parents.”); id.

(“[T]he intended beneficiary of the IDEA is not the parents of the individual with a disability, but

the disabled individual.”) (quotation omitted).


        In urging us to reach a contrary conclusion, the Winkelmans make two arguments that

Cavanaugh specifically considered and rejected. In concluding that “the language of the IDEA

evidences a congressional intent to prohibit non-lawyer parents from representing their minor

children in suits brought under its provisions,” id. at 756, Cavanaugh contradicts the Winkelmans’

claim that the legislative purpose of the statute supports their right to proceed pro se. And

Cavanaugh likewise “considered, and reject[ed], the reasoning of the First Circuit in Maroni [v.



                                                  -2-
No. 04-4159
Winkelman, et al. v. Parma City School District

Pemi-Baker Regional School District, 346 F.3d 247 (1st Cir. 2003)],” upon which the Winkelmans

rely here. Cavanaugh, 409 F.3d at 757. Under these circumstances, we must follow the course that

Cavanaugh has charted for us. We accordingly dismiss the appeal unless “within 30 days of the

entry of this opinion the docket on appeal reflects the entry of appearance of counsel” to represent

Jacob. Id.




                                               -3-